Exhibit 10.1

ANTARES PHARMA, INC.

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of this
4th day of March, 2016 (the “Effective Date”) by and between Antares Pharma,
Inc., a Delaware corporation (the “Company”), and Robert F. Apple (the
“Executive”).

WITNESSETH:

WHEREAS, the Company and the Executive are currently parties to the Senior
Management Agreement, dated February 9, 2006, as amended (the “Senior Management
Agreement”); and

WHEREAS, the Company has promoted the Executive to the position of President and
Chief Executive Officer of the Company; and

WHEREAS, in connection with the Executive’s promotion to President and Chief
Executive Officer, the Company and the Executive desire to amend and restate the
Senior Management Agreement in its entirety into this Agreement, pursuant to the
terms and subject to the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and of the mutual promises and
covenants contained herein, the Company and the Executive, intending to be
legally bound, hereby agree as follows:

1.Employment.

(a)Term.  This Agreement shall be effective as of the Effective Date and
continue until the three (3) year anniversary thereof, unless sooner terminated
by either party as hereinafter provided.  In addition, this Agreement shall
automatically renew for periods of one (1) year unless either party gives
written notice to the other party at least ninety (90) days prior to the end of
the Term (as defined below) or at least ninety (90) days prior to the end of any
one (1) year renewal period that the Agreement shall not be further
extended.  The period commencing on the Effective Date and ending on the date on
which the term of the Executive’s employment under this Agreement terminates is
referred to herein as the “Term.”  

(b)Duties.  During the Term, the Executive shall be employed by the Company as
the President and Chief Executive Officer of the Company with the duties,
responsibilities and authority commensurate therewith.  The Executive shall
report to the Board of Directors of the Company (the “Board”).  Subject to the
oversight of the Board, the Executive shall have responsibility for (i) the
exercise of the executive authority of the Company, including general and active
management of the business of the Company and effectuating all orders and
resolutions of the Board (either directly or through delegation of authority to
other executives of the Company) and (ii) such other duties and responsibilities
as may be assigned to him from time to time by the Board. In addition, during
the Term, as soon as practicable following the date of this Agreement and
thereafter when applicable, the Company shall cause the Executive to be
nominated and renominated to be a member of the Board.

 

--------------------------------------------------------------------------------

 

(c)Best Efforts.  During the Term, the Executive shall devote his best efforts
and full time and attention to promote the business and affairs of the Company,
and may not, without the prior written consent of the Company, operate,
participate in the management, operations or control of, or act as an employee,
officer, consultant, agent or representative of, any type of business or service
(other than as an employee of the Company).  It shall not be deemed a violation
of the foregoing for the Executive to (i) act or serve as a director, trustee or
committee member of any civic or charitable organization; (ii) manage his
personal, financial and legal affairs; or (iii) serve as a director of an
organization that is not a civic or charitable organization with the prior
consent of the Board, which consent shall not be unreasonably withheld, in all
cases so long as such activities (described in clauses (i), (ii) and (iii)) are
permitted under the Company’s code of conduct and employment policies and do not
materially interfere with or conflict with his obligations to the Company
hereunder, including, without limitation, obligations pursuant to Section 6
below.  The activities on Exhibit A are hereby approved under this Section 1(c).
 

2.Compensation.

(a)Base Salary.  During the Term, beginning January 25, 2016, the Company shall
pay the Executive a base salary (“Base Salary”) at the annual rate of $510,000,
which shall be paid in accordance with the Company’s normal payroll
practices.  The Executive’s Base Salary shall be subject to review, and at the
approval of the Compensation Committee of the Board (the “Compensation
Committee”), subject to increase (but not decrease) during the Term, based upon
the performance of the Executive and the Company, as determined by the
Compensation Committee in accordance with the Company’s normal compensation and
performance review policies for senior executives generally.  

(b)Bonus.  In addition to the Executive’s Base Salary, the Executive shall be
eligible to receive a bonus for each calendar year during the Term, based on
attainment of certain individual and corporate performance goals and targets
(the “Annual Bonus”) in accordance with the terms of the Company’s Annual
Incentive Plan, as amended from time to time (or successor plan).  The target
amount of the Executive’s Annual Bonus shall be 55% of Base Salary.  The
performance goals and targets shall be determined by the Compensation Committee
in consultation with the Executive.  Once determined, the applicable performance
goals and targets shall be communicated to the Executive as soon as reasonably
practicable following the Compensation Committee’s determination of the
applicable goals and targets.  The actual Annual Bonus amount paid will be based
upon the Compensation Committee’s determination, in its sole discretion, whether
and to what extent the applicable performance goals and targets have been
achieved, and such amount may be more or less than the target amount, as
determined by the Compensation Committee in its sole discretion.  Any Annual
Bonus earned and payable to the Executive hereunder shall be paid on or after
January 1 but not later than March 15 of the calendar year following the
calendar year for which the Annual Bonus is earned.  

(c)Equity Compensation.

(i)Sign-On Stock Option Grant.  Pursuant to the Antares Pharma, Inc. 2008 Equity
Compensation Plan, as amended from time to time (the “2008 Equity Plan”) (or
successor plan), in connection with the Executive’s appointment as Chief
Executive Officer of the

2

 

--------------------------------------------------------------------------------

 

Company, on March 10, 2016, the Executive shall be granted a stock option to
purchase 250,000 shares of common stock of the Company, $0.01 par value (the
“Stock”) (the “Sign-On Option”).  The Sign-On Option will have an exercise price
equal to the closing price of the Stock on the date of grant, subject in all
respects to the terms and conditions of the 2008 Equity Plan (or a successor
plan) and the Company’s standard form Stock Option Agreement evidencing the
terms and conditions of the grant.  Provided that the Executive is employed by
the Company on the applicable vesting date, the Sign-On Option shall vest
33-1/3% annually (in quarterly increments) until the Sign-On Option is fully
vested.   

(ii)Additional Grants.  During the Term, the Executive shall also be eligible to
participate in any long-term equity incentive programs established by the
Company for its senior level executives generally, including the 2008 Equity
Plan, at levels determined by the Compensation Committee in its sole discretion,
commensurate with the Executive’s position as President and Chief Executive
Officer.

(d)Vacation.  During the Term, the Executive shall be entitled to vacation,
holiday and sick leave at levels generally commensurate with those provided to
other senior executives of the Company, in accordance with the Company’s
vacation, holiday and other pay-for-time-not worked policies; provided, however,
that the Executive shall be entitled to not less than five (5) weeks of paid
vacation each calendar year, prorated from any period of employment of less than
twelve (12) months in a calendar year.  Such paid time off may be carried over
from year to year to the extent permitted in accordance with standard Company
policy and shall be paid to the extent accrued (and to the extent not used) as
of the Executive’s termination of employment.  

(e)Employee Benefits.  The Executive shall be entitled to participate in the
Company’s health, life insurance, long and short-term disability, dental,
retirement, savings, flexible spending accounts and medical programs, if any,
pursuant to their respective terms and conditions.  Nothing in this Agreement
shall preclude the Company or any parent, subsidiary or affiliate of the Company
from terminating or amending any employee benefit plan or program from time to
time after the Effective Date.

(f)Expense Reimbursement.  During the Term, the Company shall reimburse the
Executive, in accordance with the policies and practices of the Company in
effect from time to time, for all reasonable and necessary business expenses and
other disbursements incurred by him for or on behalf of the Company in
connection with the performance of his duties hereunder upon presentation by the
Executive to the Company of appropriate documentation thereof.

3.Termination of Employment.

(a)Termination for Cause.  The Company may terminate the Executive’s employment
hereunder at any time for Cause (as defined below) upon written notice to the
Executive (as described below), in which event all payments under this Agreement
shall cease, except for any amounts earned, accrued and owing, but not yet paid
under Section 2 above and any benefits accrued and due under any applicable
benefit plans and programs of the Company.  For purposes of this Agreement, the
term “Cause” shall mean any of the following grounds for termination of the
Executive’s employment: (i) the Executive’s knowing dishonesty or fraud
committed in connection with the Executive’s employment; (ii) theft,
misappropriation or

3

 

--------------------------------------------------------------------------------

 

embezzlement by the Executive of the Company’s funds; (iii) the Executive’s
conviction of or a plea of guilty or nolo contendere to any felony, a crime
involving fraud or misrepresentation, or any other crime (whether or not
connected with his employment) the effect of which is likely to adversely affect
the Company or its parents, subsidiaries or affiliates; or (iv) a material
breach by the Executive of any of the provisions or covenants set forth in this
Agreement. 

(b)Voluntary Resignation.  The Executive may voluntarily terminate his
employment without Good Reason (as defined below) upon thirty (30) days advance
written notice to the Company.  In such event, after the effective date of such
termination, no payments shall be due under this Agreement, except that the
Executive shall be entitled to any amounts earned, accrued and owing, but not
yet paid under Section 2 above and any benefits accrued and due under any
applicable benefit plans and programs of the Company.  

For purposes of this Agreement, “Good Reason” shall mean: (i) a material
reduction in Executive’s Base Salary; (ii) the Company’s material breach of
terms of this Agreement (which for purposes of this Agreement shall include (A)
the failure of the Company to require any successor to the Company to assume the
obligations of the Company to Executive under this Agreement and any other
agreement between the Company and Executive then in effect and (B) the Company’s
reduction in the target annual bonus opportunity below fifty-five percent (55%)
of Base Salary for any calendar year during the Term); (iii) a change in the
Executive’s designation of title from President and Chief Executive Officer of
the Company or successor entity (unless such change is to a higher title and
level of responsibility) that results in a material diminution in Executive’s
authority, duties and responsibilities; (iv) a material change in the geographic
location at which Executive must perform services that results in the relocation
of Executive’s principal business location to a location that is sixty (60)
miles or more from Ewing, New Jersey; or (v) the Company’s delivery to the
Executive of a notice of its intent not to renew the Term pursuant to Section
1(a) above; provided that the Executive is willing and able to execute a new
contract providing terms and conditions substantially similar to those in this
Agreement and to continue providing services to the Company.  

Notwithstanding any provision of this definition of Good Reason to the contrary,
the Executive shall not have Good Reason for termination unless the Executive
gives written notice of termination for Good Reason within thirty (30) days
after the event giving rise to Good Reason occurs, the Company does not correct
the action or failure to act that constitutes the grounds for Good Reason, as
set forth in the Executive’s notice of termination, within thirty (30) days
after the date on which the Executive gives written notice of termination, and
the Executive terminates employment within sixty (60) days after the event that
constitutes Good Reason.  If the Executive’s resignation occurs after such time,
the resignation shall be treated as a voluntary resignation other than for Good
Reason and the Executive will not be entitled to severance benefits under this
Agreement.

(c)Termination without Cause; Resignation for Good Reason.  Except as provided
in Section 4(a) below, if the Executive’s employment is terminated by the
Company (or the surviving company following a Change of Control (as defined in
Section 4(c) below)) without Cause or by the Executive for Good Reason, either
before or after a Change of Control, the provisions of this Section 3(c) shall
apply (subject to the modifications of Section 4(a) below, if applicable).  The
Company may terminate the Executive’s employment with the Company at any

4

 

--------------------------------------------------------------------------------

 

time without Cause upon not less than thirty (30) days’ prior written notice to
the Executive.  The Company may, in its sole and absolute discretion, pay the
Executive his Base Salary in lieu of any unexpired period of notice and
terminate his employment immediately.  Except as provided in Section 4(a) below,
upon termination of the Executive ’s employment by the Company under this
Section 3(c) or by the Executive for Good Reason, either before or after a
Change of Control, if the Executive executes and does not revoke a written
release, in substantially the form attached hereto as Exhibit B, of any and all
claims against the Company and all related parties with respect to all matters
arising out of the Executive’s employment by the Company, or the termination
thereof (other than claims for any entitlements under the terms of this
Agreement or under any plans or programs of the Company under which the
Executive has accrued and is due a benefit) (the “Release”), and continues to
comply with the provisions of the Proprietary Information and Invention
Assignment Agreement (as defined in Section 6(a) below) and restrictive
covenants and representations in Section 6 below, the Executive shall be
entitled to receive the payments set forth in subsections 3(c)(i), (ii) and
(iii), in lieu of any other payments due under any severance plan or program for
employees or executives (subject to the modifications of Section 4(a) below, if
applicable).  Notwithstanding any provision of this Agreement to the contrary,
in no event shall the timing of the Executive’s execution of the Release,
directly or indirectly, result in the Executive designating the calendar year of
payment, and if a payment that is subject to execution of the Release could be
made in more than one taxable year, payment shall be made in the later taxable
year.  

(i)The Company will pay to the Executive severance as follows:  the rate of the
Executive’s Base Salary as in effect at the time of termination will be added
together with the dollar value of the Executive’s target Annual Bonus for the
year in which termination occurs and the sum of the foregoing amounts will be
divided by twelve (12) (the “Monthly Severance Amount”).  The Monthly Severance
Amount will be paid each month over the fifteen (15) month period following the
Termination Date, less applicable tax withholding, paid in approximately equal
installments beginning within the sixty (60)-day period following the date of
the Executive’s termination of employment and continuing on each payroll date
thereafter until fully paid, in accordance with the Company’s regular payroll
practices.  The first severance payment will include any missed payments during
such sixty (60)-day period.  

(ii)The Company will pay to the Executive a pro rata Annual Bonus for the year
in which the termination of employment occurs, which shall be determined based
on Executive’s actual Annual Bonus earned for the year in which termination of
employment occurs (if any), based on actual performance, multiplied by a
fraction, the numerator of which is the number of days in which the Executive
was employed by Company during the year in which the termination of employment
occurs, and the denominator of which is three hundred sixty-five (365).  The pro
rata Annual Bonus described in this subsection 3(c)(ii) will be paid at the same
time and under the same terms and conditions as bonuses are paid to other
executives of the Company, on or after January 1 but not later than March 15 of
the calendar year following the calendar year in which the Executive’s
employment terminates, subject to Section 5(b) below.   

(iii)For the fifteen (15) month period following the Executive’s termination of
employment, provided that the Executive timely elects COBRA, the Company will
reimburse the Executive for the monthly COBRA cost of continued medical and
dental coverage for the Executive and, where applicable, his spouse and
dependents, at the level in effect as of the date

5

 

--------------------------------------------------------------------------------

 

of the Executive’s termination of employment, less the employee portion of the
applicable premiums that the Executive would have paid had he remained employed
during the such fifteen (15) month period (the COBRA continuation coverage
period shall run concurrently with the fifteen (15) month period that the
Executive is provided with medical and dental coverage under subsection
3(c)(i)).  These reimbursements will commence within the sixty (60)-day period
following the date of the Executive’s termination of employment and will be paid
on the first payroll date of each month, provided that the Executive
demonstrates proof of payment of the applicable premiums prior to the applicable
reimbursement payment date.  Notwithstanding the foregoing, the Company’s
reimbursement of the monthly COBRA premiums in accordance with this subsection
3(c)(iii) shall cease immediately upon the earlier of:  (A) the end of fifteen
(15) month period following the Executive’s termination of employment, or (B)
the date that the Executive is eligible for comparable coverage with a
subsequent employer.  Notwithstanding the foregoing, the Company reserves the
right to restructure the foregoing COBRA premium reimbursement  arrangement in
any manner necessary or appropriate to avoid fines, penalties or negative tax
consequences to the Company or the Executive (including, without limitation, to
avoid any penalty imposed for violation of the nondiscrimination requirements
under the Patient Protection and Affordable Care Act or the guidance issued
thereunder), as determined by the Company in its sole and absolute discretion.  

(iv)Notwithstanding any provision to the contrary in the 2008 Equity Plan (or a
successor plan) or any applicable agreement (including this Agreement), all
outstanding equity grants held by the Executive immediately prior to the
Executive’s termination date which vest based upon the Executive’s continued
service over time that would have become vested during the fifteen (15) month
period following the Executive’s termination date had the Executive remained
employed during such fifteen (15) month period shall accelerate, become fully
vested and/or exercisable, as the case may be, as of the Executive’s termination
date.  All outstanding equity grants held by the Executive immediately prior to
the Executive’s termination date which vest based upon attainment of performance
criteria shall remain subject to the terms and conditions of the agreement
evidencing such performance based award.

(v)The Executive shall also be entitled to any amounts earned, accrued and owing
but not yet paid under Section 2 above and any benefits accrued and due under
any applicable benefit plans and programs of the Company without regard to
whether the Executive does not execute or revokes the Release.

(d)Death or Disability.  The Executive’s employment hereunder shall terminate
upon the Executive’s death or involuntary termination of employment by the
Company on account of his Disability (as defined below), subject to the
requirements of applicable law.  If the  Executive’s employment terminates due
to death or involuntary termination by the Company on account of the Executive’s
Disability, no payments shall be due under this Agreement, except that the
Executive (or in the event of the Executive’s death, the Executive’s executor,
legal representative, administrator or designated beneficiary, as applicable),
shall be entitled to receive any amounts earned, accrued and owing but not yet
paid under Section 2 above and any benefits accrued and due under any applicable
benefit plans and programs of the Company.  For purposes of this Agreement, the
term “Disability” shall mean such physical or mental illness or incapacity of
the Executive as shall (i) prevent him from substantially performing his
customary services and duties to the Company, and (ii) continue for periods
aggregating more than sixty (60) days in

6

 

--------------------------------------------------------------------------------

 

any six (6)-month period.  The Company shall determine whether there is a
Disability after consultation with a qualified, independent physician.  The
Executive shall cooperate with the Company, including making himself reasonably
available for examination by physicians at the Company’s request, to determine
whether or not he has incurred a Disability.  The Executive’s failure (other
than a failure caused by the Disability) to cooperate with the Company in a
determination of Disability shall be treated as the Executive’s voluntary
resignation from the Company without Good Reason. 

4.Change of Control.  

(a)Termination without Cause or Resignation for Good Reason Within Sixty Days
Before or Eighteen Months Following a Change of Control.  Notwithstanding
anything to the contrary herein, if there is both a Change of Control and the
Executive’s employment is terminated without Cause or by the Executive for Good
Reason within sixty (60) days before or within eighteen (18) months following
such Change of Control (a “CIC Termination”), the Executive shall be entitled to
(i) the payments set forth under subsection 3(c)(i), except that the Monthly
Severance Amount will be multiplied by twenty-four (24) months, (ii) the payment
described in subsection 3(c)(ii) on the same terms and conditions described in
subsection 3(c)(ii), (iii) the payments set forth under subsection 3(c)(iii),
except that fifteen (15) months shall be replaced with eighteen (18) months, and
(iv) in lieu of the benefit described in subsection 3(c)(iv), notwithstanding
any provision to the contrary in the 2008 Equity Plan (or a successor plan) or
any applicable agreement (including this Agreement), all outstanding equity
grants held by the Executive immediately prior to the CIC Termination which vest
based upon the Executive’s continued service over time shall accelerate, become
fully vested and/or exercisable, as the case may be, as of the date of the CIC
Termination and all outstanding equity grants held by the Executive immediately
prior to the CIC Termination which vest based upon attainment of performance
criteria shall remain subject to the terms and conditions of the agreement
evidencing such performance based award.  Notwithstanding the foregoing in this
Section 4(a), no amounts under this Section 4(a) will be paid or benefits under
this Section 4(a) will be provided, in each case, upon a CIC Termination unless
the Executive executes and does not revoke a Release and continues to comply
with the covenants set forth in Section 6 below and the provisions of any
confidentiality, non-competition, non-solicitation or invention assignment
agreement with the Company to which the Executive is subject.

(b)Application of Section 280G.  In the event that it shall be determined that
any payment or distribution in the nature of compensation (within the meaning of
section 280G(b)(2) of the Internal Revenue Code of 1986, as amended (the
“Code”)) to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (a “Payment”), would constitute an “excess parachute payment” within
the meaning of section 280G of the Code, the aggregate present value of the
Payments under the Agreement shall be reduced (but not below zero) to the
Reduced Amount (defined below), provided that the reduction shall be made only
if the Accounting Firm (described below) determines that the reduction will
provide the Executive with a greater net after-tax benefit than would no
reduction.  The “Reduced Amount” shall be an amount expressed in present value
which maximizes the aggregate present value of Payments under this Agreement
without causing any Payment under this Agreement to be subject to the Excise Tax
(defined below), determined in accordance with section 280G(d)(4) of the
Code.  The term “Excise Tax” means the excise tax

7

 

--------------------------------------------------------------------------------

 

imposed under section 4999 of the Code, together with any interest or penalties
imposed with respect to such excise tax.  Payments under this Agreement shall be
reduced on a nondiscretionary basis in such a way as to minimize the reduction
in the economic value deliverable to the Executive.  Where more than one payment
has the same value for this purpose and they are payable at different times they
will be reduced on a pro rata basis. Only amounts payable under this Agreement
shall be reduced pursuant to this Section 4(b).  All determinations to be made
under this Section 4(b) shall be made by an independent certified public
accounting firm selected by the Company immediately prior to the Change of
Control (the “Accounting Firm”), which shall provide its determinations and any
supporting calculations both to the Company and the Executive within ten (10)
days of the Change of Control.  Any such determination by the Accounting Firm
shall be binding upon the Company and the Executive.  All of the fees and
expenses of the Accounting Firm in performing the determinations referred to in
this Section 4(b) shall be borne solely by the Company. 

(c)Definition of a Change of Control.  For purposes of this Agreement, the term
“Change of Control” shall have the same meaning ascribed to such term under the
2008 Equity Plan, as in effect on the date hereof and as it may be amended from
time to time, or if the 2008 Equity Plan is no longer in effect, a successor
plan thereto.  

5.Section 409A.

(a)Compliance with Section 409A.  This Agreement is intended to comply with
section 409A of the Code and its corresponding regulations, or an exemption, and
payments may only be made under this Agreement upon an event and in a manner
permitted by section 409A, to the extent applicable.  Severance benefits under
the Agreement are intended to be exempt from section 409A of the Code under the
“short-term deferral” exception, to the maximum extent applicable, and then
under the “separation pay” exception, to the maximum extent applicable.   For
purposes of section 409A of the Code, all payments to be made upon a termination
of employment under this Agreement may only be made upon a “separation from
service” within the meaning of such term under section 409A of the Code, each
payment made under this Agreement shall be treated as a separate payment and the
right to a series of installment payments under this Agreement is to be treated
as a right to a series of separate payments.  In no event shall the Executive,
directly or indirectly, designate the calendar year of payment.  All
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of section 409A of the Code,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during the Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.

(b)Payment Delay.  Notwithstanding any provision in this Agreement to the
contrary, if at the time of the Executive’s separation from service with the
Company, the Company has securities which are publicly-traded on an established
securities market and the

8

 

--------------------------------------------------------------------------------

 

Executive is a “specified employee” (as defined in section 409A of the Code) and
it is necessary to postpone the commencement of any severance payments otherwise
payable pursuant to this Agreement as a result of such separation from service
to prevent any accelerated or additional tax under section 409A of the Code,
then the Company will postpone the commencement of the payment of any such
payments hereunder (without any reduction in such payments ultimately paid or
provided to the Executive) that are not otherwise exempt from section 409A of
the Code, until the first payroll date that occurs after the date that is six
(6) months following the Executive’s separation from service with the
Company.  If any payments are postponed due to such requirements, such postponed
amounts will be paid in a lump sum to the Executive on the first payroll date
that occurs after the date that is six (6) months following the Executive’s
separation from service with the Company.  If the Executive dies during the
postponement period prior to the payment of the postponed amount, the amounts
withheld on account of section 409A of the Code shall be paid to the personal
representative of the Executive’s estate within sixty (60) days after the date
of the Executive’s death. 

6.Restrictive Covenants and Representations.

(a)Confidential Information.  As a condition to the commencement of his
employment hereunder, the Executive agrees to enter into the Company’ s standard
Proprietary Information and Invention Assignment Agreement, attached hereto as
Exhibit C (the “Proprietary Information and Invention Assignment Agreement”),
contemporaneously with the date hereof, all of which are hereby incorporated
into this Agreement by reference.  The Executive hereby agrees that, during the
Term and thereafter, the Executive shall hold in strict confidence any
proprietary or Confidential Information (as defined below) related to the
Company and its parents, subsidiaries and affiliates, except that he may
disclose such information pursuant to law, court order, regulation or similar
order.  For purposes of this Agreement, the term “Confidential Information”
shall mean all information of the Company or any of its parents, subsidiaries
and affiliates (in whatever form) which is not generally known to the public,
including without limitation any inventions, processes, methods of distribution,
customer lists or trade secrets.  The Executive hereby agrees that, upon the
termination of this Agreement, he shall not take, without the prior written
consent of the Company, any document (in whatever form) of the Company or its
parents, subsidiaries or affiliates, which is of a confidential nature relating
to the Company or its parents, subsidiaries or affiliates, or, without
limitation, relating to its or their methods of distribution, or any description
of any formulas or secret processes and will return any such information (in
whatever form) then in his possession.

(b)Non-Competition.  The Executive hereby acknowledges that during his
employment with the Company, the Executive will become familiar with trade
secrets and other Confidential Information concerning the Company, its
subsidiaries and their respective predecessors, and that the Executive’s
services will be of special, unique and extraordinary value to the
Company.  Accordingly, the Executive hereby agrees that, subject to the
requirements of applicable law, at any time during the Term, and for a period of
fifteen (15) months after the Executive’s date of termination of employment for
any reason except a CIC Termination, or twenty-four (24) months after a CIC
Termination (such fifteen (15) month period or twenty-four (24) month period, as
applicable, shall be referred to as the “Restriction Period”), the Executive
will not, directly or indirectly, own, manage, control, participate in, consult
with, render services for, or in any manner engage in any business involving or
related to (directly or indirectly) the

9

 

--------------------------------------------------------------------------------

 

research, development, marketing and/or sale or other delivery of injection
devices, within any geographical area in which, as of the date of the
Executive’s termination of employment, the Company or its subsidiaries engage in
business or demonstrably plan to engage in business (the “Business”).  It will
not be considered a violation of this Section 6(b) for the Executive to be a
passive owner of not more than 1% of the outstanding stock of any class of a
corporation which is publicly traded, so long as the Executive has no active
participation in the business of such corporation.  In addition, the
restrictions contained in this section 6(b) shall not prevent the Executive from
accepting employment following termination of employment with the Company with a
large diversified organization with separate and distinct divisions that do not
compete, directly or indirectly, with the Business, as long as prior to
accepting such employment, the Company receives separate written assurances from
the prospective employer and from the Executive, satisfactory to the Company, to
the effect that Executive will not render any services, directly or indirectly,
to any division or business unit that competes, directly or indirectly, with the
Business.  During the restrictive period set forth in the section, Executive
will inform any new employer, prior to accepting employment, of the existence of
this Agreement and provide such employer with a copy of this Agreement.  

(c)Non-Solicitation.  The Executive hereby agrees that during the Term and the
Restriction Period, (i) the Executive will not, directly or indirectly through
another entity, induce or attempt to induce any employee of the Company or its
subsidiaries to leave the employ of the Company or its subsidiaries, or in any
way interfere with the relationship between the Company or its subsidiaries and
any employee thereof or otherwise employ or receive the services of an
individual who was an employee of the Company or its subsidiaries at any time
during such Restriction Period, except any such individual whose employment has
been terminated by the Company and (ii) the Executive will not induce or attempt
to induce any customer, supplier, client, broker, licensee or other business
relation of the Company or its subsidiaries to cease doing business with the
Company or its subsidiaries.

(d)Return of Property.  Upon termination of the Executive’s employment with the
Company for any reason whatsoever, voluntarily or involuntarily (and in all
events within five (5) days of the Executive’s date of termination), and at any
earlier time the Company requests, the Executive will deliver to the person
designated by the Company all originals and copies of all documents and property
of the Company in the Executive’s possession, under the Executive’s control or
to which the Executive may have access, including but not limited to, any
office, computing or communications equipment (e.g., laptop computer, facsimile
machine, printer, cellular phone, etc.) that he has had or has been using, and
any business or business-related files that he has had in his possession.  The
Executive will not reproduce or appropriate for the Executive’s own use, or for
the use of others, any property, Confidential Information or Company inventions,
and shall remove from any personal computing or communications equipment all
information relating to the Company.

(e)Non-Disparagement.  The Executive agrees that the Executive will not
disparage the Company, its subsidiaries and parents, and their respective
Executives, directors, investors, employees, and agents, and its and their
respective successors and assigns, heirs, executors, and administrators, or make
any public statement reflecting negatively on the Company, its subsidiaries and
parents, and their respective officers, directors, investors, employees, and
agents, and its and their respective successors and assigns, heirs, executors,
and administrators,

10

 

--------------------------------------------------------------------------------

 

to third parties, including, but not limited to, any matters relating to the
operation or management of the Company, irrespective of the truthfulness or
falsity of such statement, except as may otherwise be required by applicable law
or compelled by process of law.  The Company shall instruct the members of the
Board and members of executive management not make any disparaging or negative
remarks, either oral or in writing, regarding the Executive. 

(f)Cooperation.  During the Term and thereafter, the Executive shall cooperate
with the Company and its parents, subsidiaries and affiliates, upon the
Company’s reasonable request, with respect to any internal investigation or
administrative, regulatory or judicial proceeding involving matters within the
scope of the Executive’s duties and responsibilities to the Company during the
Term (including, without limitation, the Executive being available to the
Company upon reasonable notice for interviews and factual investigations,
appearing at the Company’s reasonable request to give testimony without
requiring service of a subpoena or other legal process, and turning over to the
Company all relevant Company documents which are or may come into the
Executive’s possession during the Term); provided, however, that any such
request by the Company shall not be unduly burdensome or interfere with the
Executive’s personal schedule or ability to engage in gainful employment.  In
the event the Company requires the Executive’s cooperation in accordance with
this Section 6(f), the Company shall reimburse the Executive for reasonable
out-of-pocket expenses (including travel, lodging and meals and reasonable
attorneys’ fees) incurred by the Executive in connection with such cooperation,
subject to reasonable documentation.

(g)Executive Representations.

(i)The Executive represents and warrants to the Company that there are no
restrictions, agreements or understandings whatsoever to which the Executive is
a party which would prevent or make unlawful the Executive’s execution of this
Agreement or the Executive’s employment hereunder, which is or would be
inconsistent or in conflict with this Agreement or the Executive’s employment
hereunder, or would prevent, limit or impair in any way the performance by the
Executive of the obligations hereunder.  In addition, the Executive has
disclosed to the Company all restraints, confidentiality commitments, and other
employment restrictions that he has with any other employer, person or
entity.  The Executive covenants that in connection with his provision of
services to the Company, the Executive shall not breach any obligation (legal,
statutory, contractual or otherwise) to any former employer or other person,
including, but not limited to, obligations relating to confidentiality and
proprietary rights.

(ii)Upon and after the Executive’s termination or cessation of employment with
the Company and until such time as no obligations of the Executive to the
Company hereunder exist, the Executive shall (A) provide a complete copy of this
Agreement to any person, entity or association engaged in a competing business
with whom or which the Executive proposes to be employed, affiliated, engaged,
associated or to establish any business or remunerative relationship prior to
the commencement of any such relationship and (B) shall notify the Company of
the name and address of any such person, entity or association prior to the
commencement of such relationship.

7.Legal and Equitable Remedies.  Because the Executive’s services are personal
and unique and the Executive has had and will continue to have access to and has
become and will

11

 

--------------------------------------------------------------------------------

 

continue to become acquainted with the proprietary information of the Company,
and because any breach by the Executive of any of the restrictive covenants
contained in Section 6 would result in irreparable injury and damage for which
money damages would not provide an adequate remedy, the Company shall have the
right to enforce Section 6 and any of its provisions by injunction, specific
performance or other equitable relief, without bond and without prejudice to any
other rights and remedies that the Company may have for a breach, or threatened
breach, of the restrictive covenants set forth in Section 6.  The Executive
agrees that in any action in which the Company seeks injunction, specific
performance or other equitable relief, the Executive will not assert or contend
that any of the provisions of Section 6 are unreasonable or otherwise
unenforceable.  The Executive irrevocably and unconditionally (a) agrees that
any legal proceeding arising out of this paragraph may be brought in the United
States District Court for the District of New Jersey, or if such court does not
have jurisdiction or will not accept jurisdiction, in any court of general
jurisdiction in Mercer County, New Jersey, (b) consents to the non-exclusive
jurisdiction of such court in any such proceeding, and (c) waives any objection
to the laying of venue of any such proceeding in any such court.  The Executive
also irrevocably and unconditionally consents to the service of any process,
pleadings, notices or other papers. 

8.Arbitration; Expenses.  In the event of any dispute under the provisions of
this Agreement, other than a dispute in which the primary relief sought is an
equitable remedy such as an injunction, the parties shall be required to have
the dispute, controversy or claim settled by arbitration in Trenton, New Jersey
in accordance with the National Rules for the Resolution of Employment Disputes
then in effect of the American Arbitration Association, before an arbitrator
agreed to by both parties.  If the parties cannot agree upon the choice of
arbitrator, the Company and the Executive will each choose an arbitrator.  The
two arbitrators will then select a third arbitrator who will serve as the actual
arbitrator for the dispute, controversy or claim.  Any award entered by the
arbitrators shall be final, binding and nonappealable and judgment may be
entered thereon by either party in accordance with applicable law in any court
of competent jurisdiction.  This arbitration provision shall be specifically
enforceable.  The arbitrators shall have no authority to modify any provision of
this Agreement or to award a remedy for a dispute involving this Agreement other
than a benefit specifically provided under or by virtue of the Agreement.  Each
party shall be responsible for its own expenses, unless the Executive shall
prevail in an arbitration proceeding as to any material issue, in which case the
Company shall reimburse the Executive for all reasonable costs, expenses and
fees relating to the conduct of the arbitration, and shall share the fees of the
American Arbitration Association.  The Company shall pay the reasonable costs,
expenses and fees relating to the conduct of the arbitration to the Executive
within thirty (30) days after the date on which it is finally determined that
the Executive has prevailed on any material issue which is the subject of such
arbitration.

9.Survivability.  The respective rights and obligations of the parties under
this Agreement shall survive any termination of the Executive’s employment to
the extent necessary to the intended preservation of such rights and
obligations.

10.Assignment.  All of the terms and provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the respective
heirs, executors, administrators, legal representatives, successors and assigns
of the parties hereto, except that the duties and responsibilities of the
Executive under this Agreement are of a personal nature and shall not be
assignable or delegable in whole or in part by the Executive.  The Company shall
require any

12

 

--------------------------------------------------------------------------------

 

successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization or otherwise) to all or substantially all of the business or
assets of the Company, within fifteen (15) days of such succession, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent as the Company would be required to perform if no such succession had
taken place and the Executive acknowledges that in such event the obligations of
the Executive hereunder, including but not limited to those under Section 6,
will continue to apply in favor of the successor. 

11.Entire Agreement; Amendment; Waiver.  This Agreement, together with the
Proprietary Information and Invention Assignment Agreement, sets forth the
entire understanding between the parties hereto with respect to the subject
matter hereof and cannot be changed, modified, extended or terminated except
upon written amendment approved by the Board and executed on its behalf by a
duly authorized officer (other than the Executive) and by the Executive.  This
Agreement supersedes the provisions of the Senior Management Agreement (such
that the Senior Management Agreement shall be void and of no further force and
effect) and any other agreement between the Executive and the Company that
relate to any matter that is also the subject of this Agreement.

12.Remedies Cumulative; No Waiver.  No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity.  No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.

13.Beneficiaries/References.  The Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under this
Agreement following the Executive’s death by giving the Employer written notice
thereof.  In the event of the Executive’s death or a judicial determination of
the Executive’s incompetence, reference in this Agreement to the Executive shall
be deemed, where appropriate, to refer to the Executive’s beneficiary, estate or
other legal representative.

14.Withholding.  All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or
regulation.  The Executive shall bear all expense of, and be solely responsible
for, all federal, state and local taxes due with respect to any payment received
under this Agreement.

15.Indemnification.  The Company agrees to indemnify and hold the Executive
harmless to the fullest extent permitted by the laws of the State of Delaware
and under the bylaws of the Company, both as in effect at the time of the
subject act or omission.  In connection therewith, the Executive shall be
entitled to the protection of any insurance policies which the Company elects to
maintain generally for the benefit of the Company’s directors and officers,
against all

13

 

--------------------------------------------------------------------------------

 

costs, charges and expenses whatsoever incurred or sustained by the Executive in
connection with any action, suit or proceeding to which the Executive may be
made a party by reason of his being or having been a director, officer or
employee of the Company.  This provision shall survive any termination of the
Executive’s employment hereunder. 

16.Notices.  Any notice or communication required or permitted under the terms
of this Agreement shall be in writing and shall be delivered personally, or sent
by registered or certified mail, return receipt requested, postage prepaid, or
sent by nationally recognized overnight carrier, postage prepaid, or sent by
facsimile transmission to the Company at the Company’s principal office and
facsimile number or to the Executive at the address and facsimile number, if
any, appearing on the books and records of the Company.  Such notice or
communication shall be deemed given (a) when delivered if personally delivered;
(b) five (5) mailing days after having been placed in the mail, if delivered by
registered or certified mail; (c) the business day after having been placed with
a nationally recognized overnight carrier, if delivered by nationally recognized
overnight carrier, and (d) the business day after transmittal when transmitted
with electronic confirmation of receipt, if transmitted by facsimile.  Any party
may change the address or facsimile number to which notices or communications
are to be sent to it by giving notice of such change in the manner herein
provided for giving notice.  Until changed by notice, the following shall be the
address and facsimile number to which notices shall be sent:

If to the Company, to:

Antares Pharma, Inc.

Princeton Crossroads Corporate Center

100 Princeton South, Suite 300

Ewing, New Jersey 08628

Attn: Chairman of the Board of Directors

(609) 359-3015 (facsimile)

 

With a copy to:

 

Morgan, Lewis and Bockius LLP

1701 Market Street

Philadelphia, PA 19103

Attn: Joanne R. Soslow, Esq.

(215) 963-5001 (facsimile)

 

If to the Executive, to the most recent address on file with the Company or to
such other names or addresses as the Company or the Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section 16.

17.Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of New Jersey, without regard to conflict
of law principles.  

14

 

--------------------------------------------------------------------------------

 

18.Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument.   

19.Headings; Gender.  The headings of sections and subsections herein are
included solely for convenience of reference and shall not control the meaning
or interpretation of any of the provisions of this Agreement.

20.Severability.  If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction.  If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

[Signature Page Follows]

15

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

ANTARES PHARMA, INC.  

 

By: /s/Leonard S. Jacobs

Name: Leonard S. Jacob, M.D., Ph.D.

Title: Chairman of the Board of Directors

 

 

EXECUTIVE:

 

/s/Robert F. Apple

Robert F. Apple

 




16

 

--------------------------------------------------------------------------------

 

Exhibit A

 

Outside Activities

 

As of the Effective Date, the Executive serves on the Board of Directors of the
following companies:

 

Kerathin Inc.




 

--------------------------------------------------------------------------------

 

Exhibit B

 

Form of Separation Agreement and Release

 

This SEPARATION AGREEMENT AND RELEASE (this “Agreement”) is entered into as of
__________, 20___ to be effective on the Effective Date (as defined in Section 1
below), by and between Antares Pharma, Inc. (the “Company”) and Robert F. Apple
(the “Executive”).  

RECITALS

WHEREAS, pursuant to the terms of an Employment Agreement, effective as of March
4, 2016, entered into by and between the Company and Executive (the “Employment
Agreement”), Executive has been employed as the Company’s President and Chief
Executive Officer;

WHEREAS, the Company and Executive have come to a mutual agreement with respect
to Executive’s termination from employment with the Company to be effective
_______________ (the “Termination Date”);

 

WHEREAS, in connection with Executive’s termination from employment with the
Company, at the request of the Board of Directors of the Company (the “Board”),
Executive resigned as an officer of the Company and as a member of the Board and
any and all committees or subcommittees thereof, as applicable, effective as of
the Termination Date; and

 

WHEREAS, as consideration for Executive’s execution and non-revocation of a
release of all claims against the Company and its affiliates upon the
Termination Date, the Company desires to provide Executive with the severance
payments and benefits set forth in Section 1(a) below following the Termination
Date.

 

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and intending to be legally bound hereby, the parties hereby agree as follows:

 

Resignation from the Board; Termination from Employment.  Executive resigns as
an officer of the Company and as a member of the Board and any and all committee
and/or subcommittees thereof, as applicable, as of the Termination
Date.  Executive’s termination from employment with the Company shall be
effective on the Termination Date.  Consistent with Section 3(c) of the
Employment Agreement and provided that the terms and conditions set forth herein
are satisfied, Executive shall be entitled to the following:  

Severance Payments and Benefits.  [Based on Non-CIC Related Severance.  To be
modified if termination is following a CIC.]  In consideration of the payments
in this Section 1(a), Executive hereby agrees to execute and not revoke the
General Release of Claims attached hereto as Exhibit A (the
“Release”).  Provided that the Release becomes effective in accordance with the
terms set forth therein (such date the Release becomes effective, the “Effective
Date”), and so long as Executive continues to comply with the provisions of the
Proprietary Information and Invention Assignment Agreement dated March 4, 2016
(defined in Section 6(a) of the Employment Agreement) and the restrictive
covenants and representations in

 

--------------------------------------------------------------------------------

 

Section 6 of the Employment Agreement, Executive will receive the following
severance payments:

Continued Base Salary Plus Target Annual Bonus.  The Company will pay Executive
severance as follows:  the rate of the Executive’s Base Salary as in effect at
the time of termination will be added together with the dollar value of the
Executive’s target Annual Bonus for the year in which termination occurs and the
sum of the foregoing amounts will be divided by twelve (12) (the “Monthly
Severance Amount”).  The Monthly Severance Amount will be paid each month over
the fifteen (15) month period following the Termination Date, less applicable
tax withholding, paid in approximately equal installments beginning within the
sixty (60)-day period following the date of the Executive’s termination of
employment and continuing on each payroll date thereafter until fully paid, in
accordance with the Company’s regular payroll practices.  The first severance
payment will include any missed payments during such sixty (60)-day period.  

Health Benefits.  For the fifteen (15) month period following the Termination
Date, provided that Executive is eligible for, and timely elects COBRA
continuation coverage, the Company will pay on Executive’s behalf, the monthly
cost of COBRA continuation coverage under the Company’s group health plan for
Executive and, where applicable, his spouse and dependents, at the level in
effect as of the Termination Date, less the employee portion of the applicable
premiums that Executive would have paid had he remained employed during the such
fifteen (15) month period (the COBRA continuation coverage period shall run
concurrently with the fifteen (15) month period that COBRA premium payments are
made on Executive’s behalf under this subsection 1(a)(ii)).  These payments on
Executive’s behalf will commence within the sixty (60)-day period following the
Termination Date and will be paid on the first payroll date of each month
through the fifteenth (15th) month following the Termination
Date.  Notwithstanding the foregoing, the Company’s payment of the monthly COBRA
premiums in accordance with this subsection 1(a)(ii) shall cease immediately
upon the earlier of:  (A) the end of fifteen (15) month period following the
Termination Date, or (B) the date that Executive is eligible for comparable
coverage with a subsequent employer.  Executive agrees to notify the Company in
writing immediately if subsequent employment is accepted prior to the end of the
fifteen (15) month period following the Termination Date and Executive agrees to
repay to the Company any COBRA premium amount paid on Executive’s behalf during
such period for any period of employment during which group health coverage is
available through a subsequent employer.  Notwithstanding the foregoing, the
Company reserves the right to restructure the foregoing COBRA premium payment
arrangement in any manner necessary or appropriate to avoid fines, penalties or
negative tax consequences to the Company or Executive (including, without
limitation, to avoid any penalty imposed for violation of the nondiscrimination
requirements under the Patient Protection and Affordable Care Act or the
guidance issued thereunder), as determined by the Company in its sole and
absolute discretion.

Time-Based Equity Award Acceleration.  All outstanding equity awards held by
Executive on the Termination Date granted under the Antares Pharma, Inc. 2008
Equity Incentive Plan, as amended from time to time (the “2008 Plan”)
immediately prior to Executive’s Termination Date which vest based on
Executive’s continued services over time that would have become vested during
the fifteen (15) month period following the Termination Date had Executive
remained employed during such fifteen (15) month period following Executive’s

 

--------------------------------------------------------------------------------

 

Termination Date shall accelerate, become fully vested and exercisable as of the
Termination Date.  All equity awards that have not vested as of the Termination
Date will automatically terminate and be canceled on the Termination Date, and
Executive hereby fully and forever waives and releases any and all right to such
terminated and canceled equity awards.  

20___ Annual Bonus.  The Company will pay Executive the amount of Executive’s
bonus earned for any fiscal year ended prior to Executive’s Termination Date but
for which any bonus earned for such fiscal year has not yet been paid, if any,
less applicable taxes, which will be determined in accordance with Section 2(b)
of the Employment Agreement and will be paid to Executive at the same time and
under the same terms and conditions as such bonus is paid to other executives of
the Company who participate in the Company’s Annual Incentive Plan.

20___ Annual Bonus.  The Company will pay to Executive a pro rata annual bonus
for fiscal year 20___ (the fiscal year in which the Termination Date occurs),
which shall be determined based on Executive’s actual annual bonus earned for
fiscal year 20___, if any, based on actual performance, multiplied by a
fraction, the numerator of which is _________ (representing the number of days
in which Executive was employed by Company during fiscal year 201__), and the
denominator of which is three hundred sixty-five (365).  The pro rata annual
bonus for fiscal year 20___ will be paid at the same time and under the same
terms and conditions as bonuses are paid to other executives of the Company who
participate in the Company’s Annual Incentive Plan, on or after January 1,
20____ but not later than March 15, 20___.

Payment in lieu of Notice.  Without regard to whether Executive executes or
revokes the Release, the Company will pay Executive an amount equal to
$__________, which equals thirty (30) days of base salary, in lieu of the
Company’s obligation to provide notice of termination pursuant to Section 3(c)
of the Employment Agreement, less applicable tax withholding and normal
deductions.  Such amount will be paid to Executive on the Company’s next regular
payroll date after the Termination Date.  

Accrued Wages and Benefits. Without regard to whether Executive executes or
revokes the Release, the Company will pay or provide Executive with any amounts
earned, accrued and owing but not yet paid under Section 2 of the Employment
Agreement including but not limited to base salary for services rendered through
the Termination Date and any benefits accrued and due under any applicable
benefit plans and programs of the Company.  The Company will pay Executive the
amount of $_________ based on ______________ (_____) hours of accrued but unused
vacation. Upon the Executive’s receipt of his final paycheck, which includes
payment for services through the Termination Date and the amount set forth in
the preceding sentence for accrued but unused vacation, Executive will have
received all wages and benefits owed to him by virtue of his employment with the
Company or termination thereof.

Executive is not eligible for any other payments or benefits by virtue of his
employment with the Company or termination thereof except for those expressly
described in this Agreement. Employee will receive the payments described in
Sections 1(b) and 1(c) whether or not he signs this Agreement. Employee will not
receive the separation pay or benefits described in Section 1(a) of this
Agreement if he (i) does not sign this Agreement, (ii) revokes the release of

 

--------------------------------------------------------------------------------

 

claims in accordance with the Release, or (iii) violates any of the terms and
conditions set forth in this Agreement.

Restrictive Covenants.  Executive and the Company agree that Section 6 of the
Employment Agreement continues to remain in full force and effect in accordance
with the terms therein and are hereby incorporated by reference.

Non-Admission. It is expressly understood that this Agreement does not
constitute, nor will it be construed as an admission by the Company of any
liability or unlawful conduct whatsoever.  The Company specifically denies any
liability or unlawful conduct.

Section 409A.  This Agreement is intended to comply with section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and its corresponding
regulations, or an exemption, and payments may only be made under this Agreement
upon an event and in a manner permitted by section 409A of the Code, to the
extent applicable.  For purposes of section 409A of the Code, all payments to be
made upon a termination of employment under this Agreement may only be made upon
a “separation from service” within the meaning of such term under section 409A
of the Code, each payment made under this Agreement shall be treated as a
separate payment and the right to a series of installment payments under this
Agreement is to be treated as a right to a series of separate payments.  In no
event shall Executive, directly or indirectly, designate the calendar year of
payment of any severance benefits.  All reimbursements and in-kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of section 409A of the Code.

Entire Agreement, Amendment and Assignment.  Except as otherwise provided in a
separate writing between the Company and Executive, this Agreement, including
the attachments hereto, is the sole agreement between the Company and Executive
with respect to the subject matter hereof and it supersedes all prior agreements
and understandings with respect thereto, and all prior agreements and
understandings with respect to his employment with the Company prior to the
Termination Date, whether oral or written, including, but not limited to, the
Employment Agreement (except for Section 6 (including the Proprietary
Information and Invention Assignment Agreement dated March 4, 2016) and 15
therein).  No modification to any provision of this Agreement shall be binding
unless in writing and signed by the Company and Executive.  All of the terms and
provisions of this Agreement shall be binding upon and inure to the benefit of
and be enforceable by the respective heirs, executors, administrators, legal
representatives, successors and permitted assigns of the parties hereto, except
that the duties and responsibilities of Executive hereunder are of a personal
nature and shall not be assignable or delegable in whole or in part by
Executive.

Waiver.  No waiver of any rights under this Agreement shall be effective unless
in writing signed by the party to be charged.  A waiver by any of the parties
hereto of a breach of any provision of this Agreement by another party shall not
operate or be construed as a waiver of any subsequent breach.

Taxes.  All payments under this Agreement shall be made subject to applicable
tax withholding, and the Company shall withhold from any payments under this
Agreement, all federal, state and local taxes as the Company is required to
withhold pursuant to any law or

 

--------------------------------------------------------------------------------

 

governmental rule or regulation.  Executive shall bear all expense of, and be
solely responsible for, all federal, state and local taxes due with respect to
any payment received under this Agreement.  

Governing Law; Venue.  This Agreement shall be governed in accordance with the
laws of the State of New Jersey, without regard to the conflicts of law or
choice of law principles thereof.  If any dispute between the parties leads to
litigation, the parties agree that the courts of the State of New Jersey or the
federal courts in New Jersey shall have the exclusive jurisdiction and venue
over such litigation.  All parties consent to personal jurisdiction in the State
of New Jersey, and agree to accept service of process outside of the State of
New Jersey as if service had been made in that state.  

Notices.  All notices, demands or other communications to be given or delivered
under or by reason of the provisions of this Agreement shall be in writing and
shall be deemed to have been given when delivered personally to the recipient,
two business days after the date when sent to the recipient by reputable express
courier service (charges prepaid) or four (4) business days after the date when
mailed to the recipient by certified or registered mail, return receipt
requested and postage prepaid.  Such notices, demands and other communications
shall be sent to Executive and to the Company at the addresses set forth below,

If to Executive:

The most recent address in the Company’s files.

If to the Company:

Antares Pharma, Inc.

100 Princeton South

Suite 300

Ewing, NJ 08628

Attn:  Peter J. Graham, Senior Vice President, General Counsel, Human Resources,
and Secretary

 

With a copy to:

Morgan, Lewis and Bockius LLP

1701 Market Street

Philadelphia, PA 19103

Attn: Joanne R. Soslow, Esq.

(215) 963-5001 (facsimile)

 

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

Confidentiality of this Agreement.  Executive agrees not disclose to others the
fact or terms of this Agreement, except Executive may disclose such information
to his spouse or domestic/civil union partner and to his attorney or accountant
(in order for such individuals to render professional services to Executive), so
long as such individuals agree to keep such information confidential.  Nothing
in this Section 10, or elsewhere in this Agreement, is intended to prevent or
prohibit Executive from (a) providing information regarding Executive’s former

 

--------------------------------------------------------------------------------

 

employment relationship with the Company, as may be required by law or legal
process, or (b) cooperating, participating or assisting in any government entity
investigation or proceeding.  

Survivability.  The respective rights and obligations of the parties under this
Agreement shall survive termination of Executive’s services hereunder to the
extent necessary to the intended preservation of such rights and obligations.

Counterparts and Electronic Signatures.  This Agreement shall become binding
when any one or more counterparts hereof, individually or taken together, shall
bear the signatures of Executive and the Company.  This Agreement may be
executed in two or more counterparts (including facsimile counterparts or as a
“pdf” or similar attachment to an email), each of which shall be deemed to be an
original as against any party whose signature appears thereon, but all of which
together shall constitute but one and the same instrument.

Severability.  If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction.

Headings.The headings of sections and subsections appearing in this Agreement
are inserted for convenience only and shall not control the meaning or
interpretation of any provisions of this Agreement.

 

[Signature Page Follows]




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have duly
executed this Agreement as of the date first above written. 

ANTARES PHARMA, INC.

 

By:  

Name:

Title:

 

ROBERT F. APPLE

 

 

 




 

--------------------------------------------------------------------------------

 

Exhibit A

 

GENERAL RELEASE OF CLAIMS

 

In consideration of the severance benefits payable to Robert F. Apple
(“Executive”) under Section 1(a) of the attached Separation Agreement dated as
of ___________, 20___, by and between Antares Pharma, Inc. (the “Company”) and
Executive (the “Agreement”), the terms of which are incorporated by reference to
this General Release of Claims (“Release”)), Executive hereby executes this
Release on his own behalf and also on behalf of any heirs, agents,
representatives, successors and assigns that he has now or may have in the
future.  

 

1.General Waiver & Release.  Executive hereby waives and releases any and all
claims, subject to and without waiving any rights identified in Section 1(c),
whether or not now known to Executive, whether legal, equitable or otherwise,
against the Company, its parent, subsidiary and affiliated companies, and all of
their past and present officers, directors, employees, agents and assigns
(collectively, “Releasees”), arising from or relating to any and all acts,
events and omissions occurring prior to the date Executive signs this Release.

Included Claims.  The claims being waived and released include, without
limitation:

any and all claims arising from or relating to Executive’s recruitment, hire,
employment and termination of employment with the Company;

any and all claims of wrongful discharge, emotional distress, defamation,
misrepresentation, fraud, detrimental reliance, breach of contractual
obligations, promissory estoppel, negligence, assault and battery, violation of
public policy;

any and all claims for monetary damages arising under the Age Discrimination in
Employment Act of 1967 (“ADEA”) as amended, the Older Workers Benefit Protection
Act of 1990 (“OWBPA”), Title VII of the Civil Rights Act of 1964 as amended, and
the Americans with Disabilities Act of 1990 as amended;

any and all claims, outside of those identified in Section (1)(a)(iii), of
unlawful discrimination, harassment and retaliation under applicable federal,
state and local laws and regulations;

any and all claims, outside of those identified in Section (1)(a)(iii), of
violation of any federal, state and local law relating to recruitment, hiring,
terms and conditions of employment, and termination of employment; and

any and all claims for monetary damages and any other form of personal relief.

Unknown Claims.  In waiving and releasing any and all claims, subject to and
without waiving any rights identified in Section 1(c), against the Releasees,
whether or not now known to Executive, Executive understands that this means
that, if Executive later discovers facts different from or in addition to those
facts currently known by Executive, or believed by Executive to be true, the
waivers and releases of this Release shall remain effective in all respects --
despite such

 

--------------------------------------------------------------------------------

 

different or additional facts and Executive’s later discovery of such facts,
even if Executive would not have agreed to this Release if Executive had prior
knowledge of such facts.

Exceptions.  The foregoing shall in no event apply to any claims that, as a
matter of applicable law, are not waivable.  Executive and the Company agree
that nothing in this Agreement prevents or prohibits Executive from:  (i) making
any disclosure of relevant and necessary information or documents in connection
with any charge, action, investigation, or proceeding relating to this
Agreement, or as required by law or legal process; (ii) participating,
cooperating, or testifying in any charge, action, investigation, or proceeding
with, or providing information to, any self-regulatory organization,
governmental agency or legislative body, and/or pursuant to the Sarbanes-Oxley
Act, (iii) filing, testifying, participating in or otherwise assisting in a
proceeding relating to an alleged violation of any federal, state or municipal
law relating to fraud, or any rule or regulation of the Securities and Exchange
Commission or any self-regulatory organization or (iv) challenging the knowing
and voluntary nature of the release of ADEA claims pursuant to the OWBPA.  To
the extent permitted by law, upon receipt of any subpoena, court order or other
legal process compelling the disclosure of any such information or documents,
Executive agrees to give prompt written notice to the Company so as to permit
the Company to protect their interests in confidentiality to the fullest extent
possible.  To the fullest extent provided by law, Executive acknowledges and
agrees, however, Executive is waiving any right to recover monetary damages in
connection with any such charge, action, investigation or proceeding.  To the
extent Executive receives any monetary relief in connection with any such
charge, action, investigation or proceeding, the Company will be entitled to an
offset for the benefits made pursuant to this Agreement, to the fullest extent
provided by law.

Executive and the Company further agree that the Equal Employment Opportunity
Commission (“EEOC”) and comparable state or local agencies have the authority to
carry out their statutory duties by investigating charges, issuing
determinations, and filing lawsuits in Federal or state court in their own name,
or taking any action authorized by the EEOC or comparable state or local
agencies.  Executive retains the right to participate in any such action and to
seek any appropriate non-monetary relief.  Executive retains the right to
communicate with the EEOC and comparable state or local agencies and such
communication can be initiated by Executive or in response to the government and
such right is not limited by any non-disparagement claims.  Executive and the
Company agree that communication with employees plays a critical role in the
EEOC’s enforcement process because employees inform the agency of employer
practices that might violate the law.  For this reason, the right to communicate
with the EEOC is a right that is protected by federal law and this Agreement
does not prohibit or interfere with those rights.  Notwithstanding the
foregoing, Executive agrees to waive his right to recover monetary damages in
any charge, complaint or lawsuit filed by him or by anyone else on his behalf.  

In addition to actions specifically identified above, Executive may also still
bring claims:

for unemployment, state disability and/or paid family leave insurance benefits
pursuant to the terms of applicable state law;

 

--------------------------------------------------------------------------------

 

for continuation of existing participation in Company-sponsored group health
benefit plans, at Executive’s full expense, under the federal law known as
“COBRA” and/or under an applicable state counterpart law;

for any benefit entitlements that are vested as of the Termination Date pursuant
to the terms of a Company-sponsored benefit plan governed by the federal law
known as “ERISA;”

for any vested stock and/or vested option shares pursuant to the written terms
and conditions of Executive’s existing stock and stock option grants and
agreements, existing as of the Termination Date and for all such rights that are
granted in and survive the Agreement, including accelerated vesting rights;

for violation of any federal, state or local statutory and/or public policy
right or entitlement that, by applicable law, is not waivable;

for any wrongful act or omission occurring after the date Executive signs this
Release;

for any continuing rights to indemnification and defense under Section 13 of the
Employment Agreement and under the Company’s governing documents, by-laws,
policies and insurance policies; and

in his capacity as a stockholder of the Company.

2.Entire Agreement.  This Release and the Agreement contain the entire agreement
of Executive and the Company with respect to the subject matter hereof and
supersede and render null and void any and all prior or contemporaneous oral or
written understandings, statements, representations or promises pertaining to
the matters set forth herein and in the Agreement.  

3.Severability.  If any term or provision of this Release shall be held to be
invalid or unenforceable for any reason, then such term or provision shall be
ineffective to the extent of such invalidity or unenforceability without
invalidating the remaining terms or provisions hereof, and such term or
provision shall be deemed modified to the extent necessary to make it
enforceable.  The unenforceability or invalidity of a provision of this Release
in one jurisdiction shall not invalidate or render that provision unenforceable
in any other jurisdiction.

4.Governing Law; Venue.  This Release shall be governed in accordance with the
laws of the State of New Jersey, without regard to the conflicts of law or
choice of law principles thereof.  If any dispute between the parties leads to
litigation, the parties agree that the courts of the State of New Jersey or the
federal courts in New Jersey shall have the exclusive jurisdiction and venue
over such litigation.  All parties consent to personal jurisdiction in the State
of New Jersey, and agree to accept service of process outside of the State of
New Jersey as if service had been made in that state.  

5.Further Acknowledgements. Executive acknowledges that:

 

--------------------------------------------------------------------------------

 

(a)Executive has been offered a period of at least twenty-one (21) calendar days
from the date he received this Release within which to review and consider its
terms before signing it; 

(b)Executive is hereby advised in writing to consult with an attorney prior to
executing this Release, and he fully understands this right;

(c)Executive has carefully read and understands all of the provisions of this
Release and that he is entering into this Release freely, knowingly, and
voluntarily;

(d)Executive is not waiving any rights or claims that may arise after this
Release is executed or any other claims that cannot be waived as a matter of
law;

(e)The consideration provided to Executive in consideration for his execution of
this Release is greater than any benefits to which Executive would have been
entitled had he not executed this Release;

(f)Any changes made to this Release before Executive signs it will not entitle
him to an additional twenty-one (21) calendar days to review the new version of
this Release;

(g)Executive is not entitled to the severance benefits set forth in Section 1(a)
of the Agreement, unless he signs and does not revoke this Release;

(h)Executive may revoke this Release within seven (7) calendar days following
its execution (the “Revocation Period”) by notifying the Company in writing, by
certified letter delivered to the attention of Peter J. Graham, Senior Vice
President, General Counsel, Human Resources, and Secretary, Antares Pharma,
Inc., 100 Princeton South, Suite 300, Ewing, NJ 08628, and the terms of this
Release shall not become effective or enforceable until the day after the
expiration of the Revocation Period; and

(i)Executive is not relying upon any promises, inducements, representations, or
statements that are not expressly set forth in this Release or the Agreement.  

IN WITNESS WHEREOF, Executive, acknowledging that he is acting of his own free
will after receiving a reasonable period of time to consider the terms of this
Release, has caused the execution of this Release as of this day and year
written below.

Agreed and Accepted:

___________________________________    ___________________________

Robert F. AppleDate

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit C

 

Form of Proprietary Information and Invention Assignment Agreement

 




 

--------------------------------------------------------------------------------

 

ANTARES PHARMA, INC.

 

PROPRIETARY INFORMATION

AND

INVENTION ASSIGNMENT AGREEMENT

 

As an employee of Antares Pharma, Inc. (the “Company”), I acknowledge that the
Company operates in a competitive environment and that it enhances its
opportunities to succeed by establishing policies designed to identify and
secure the Company’s Intellectual Property and Confidential Information.  This
Agreement is designed to make clear that:

 

 

i)

I will maintain the confidentiality of the Company’s Proprietary Information and
use such Proprietary Information for the exclusive benefit of the Company;

 

 

 

ii)

Inventions that I create will be owned by the Company; and

 

 

 

iii)

My activities separate from the Company will not conflict with the Company’s
development of its proprietary rights.

 

 

In consideration of my employment and/or the continuation of my employment by
the Company, I hereby agree as follows:

 

1.

Provisions Related to Trade Secrets

 

 

(a)

I acknowledge that the Company possesses and will continue to develop and
acquire valuable Proprietary Information (as defined below), including
information that I may develop or discover as a result of my employment with the
Company.

 

 

(b)

As used in this Agreement, “Proprietary Information” means any information
(including any compilation, device, method, technique or process) that derives
independent economic value, actual or potential, from not being generally known
to the public or other persons who can obtain economic value from its disclosure
or use, and includes information of the Company, its customers, suppliers, joint
ventures, licensors, licensees, distributors and other persons and entities with
whom the Company does business.

 

 

(c)

I will not disclose or use at any time, either during or after my employment
with the Company, any Proprietary Information except for the exclusive benefit
of the Company as required by my duties for the Company, or as the Company
expressly may consent to in writing.  I will cooperate with the Company to
implement reasonable measures to maintain the secrecy of, and will use my best
efforts to prevent the unauthorized disclosure, use or reproduction of, all
Proprietary Information.

 

 

(d)

Upon leaving employment with the Company for any reason, I immediately will
deliver to the Company any property, records, documents and other tangible
materials (including all copies) in my possession or under my control, including
data incorporated in word

 

--------------------------------------------------------------------------------

 

 

processing, computer and other data storage media, containing or disclosing
Proprietary Information. 

 

 

2.

Ownership of Inventions

 

 

(a)

I agree to communicate to the Company as promptly and fully as practicable all
Inventions (as defined below) conceived or reduced to practice by me (alone or
jointly by others) at any time during my employment with the Company.  I hereby
assign to the Company and/or its nominees all my right, title and interest in
such Inventions, and all my right, title and interest in any patents,
copyrights, patent applications or copyright applications based thereon.  I will
give the Company and/or its nominees (at no expense to me) any assistance it
reasonably requires to perfect, protect and use its rights to all such
Inventions anywhere in the world.

 

 

(b)

As used in this Agreement, the term “Inventions” includes, but is not limited
to, all discoveries, improvements, processes, developments, designs, know-how,
data, computer programs and formulae, whether patentable or unpatentable or
protectable by copyright or other intellectual property law.

 

 

(c)

Any provision in this Agreement requiring me to assign my rights in any
Invention does not apply to an Invention for which no equipment, supplies,
facility or trade secret information of the Company was used, and which was
developed entirely on my own time, and which:

 

 

(i)

does not relate directly to the Company’s business or to the Company’s
anticipated research or development, or

 

 

 

(ii)

does not result from any work performed by me for the Company.

 

 

 

(d)

I hereby designate and appoint the Company and each of its duly authorized
officers as my agent and attorney-in-fact to act for and in my behalf to execute
and file any document, and to do all other lawfully permitted acts to further
the prosecution, issuance and enforcement of patents, copyrights and other
proprietary rights with the same force and effect as if executed and delivered
by me.

 

3.

Conflicts With Other Activities

 

I understand that my employment with the Company and my compliance with this
Agreement do not and will not breach any agreement to keep in confidence any
information acquired by me prior to or outside of my employment with the
Company.  I have not brought and will not bring with me to the Company for use
in the performance of my duties at the Company any materials, documents or
information of a former employer or any third party that are not generally
available to the public unless I have obtained express written authorization
from the owner for their  possession and use by or for the Company.  I have not
entered into and will not enter into any agreement, either oral or written, in
conflict with this Agreement.

 

 

--------------------------------------------------------------------------------

 

4.

Miscellaneous 

 

 

(a)

My obligations under this Agreement may not be modified or terminated, in whole
or in any part, except in a writing signed by the Company.  Any waiver by the
Company of a breach of any provision of this Agreement will not operate or be
construed as a waiver of any subsequent breach.  

 

 

(b)

Each provision of this Agreement will be treated as a separate and independent
clause, and the unenforceability of any one provision will in no way impair the
enforceability of any other provision.  If any provision is held to be
unenforceable, such provision will be construed by the appropriate judicial body
by limiting or reducing it to the minimum extent necessary to make it legally
enforceable.

 

 

(c)

My obligations under this Agreement will survive the termination of my
employment, regardless of the manner of such termination.  This Agreement will
inure to the benefit of and will be binding upon the successors and assigns of
the Company.

 

 

(d)

I understand that the provisions of this Agreement are a material condition to
my employment and/or continued employment with the Company.  I also understand
that this Agreement is not an employment contract, and nothing in this Agreement
creates any right to my continuous employment by the Company, or to my
employment for any particular term.

 

 

(e)

Any breach of this Agreement likely will cause irreparable harm to the Company
for which money damages could not reasonably or adequately compensate the
Company.  Accordingly, I agree that the Company will be entitled to injunctive
relief to enforce this Agreement, in addition to damages and other available
remedies.

 

SIGNING THIS AGREEMENT CREATES IMPORTANT OBLIGATIONS OF TRUST AND AFFECTS THE
EMPLOYEE’S RIGHTS TO INVENTIONS THE EMPLOYEE MAY MAKE DURING HIS/HER EMPLOYMENT.

 

 

Dated:

 

Employee Signature:

 

Employee Name:

 

 

Printed or typed

 

 

ACCEPTED AND AGREED TO:

ANTARES PHARMA, INC.

 

By:

 

 

 